UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-4154


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

VERN ODELL     CRAWFORD,   a/k/a   Odell   Crawford,    a/k/a   O’Dell
Crawford,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:07-cr-00058-SGW-1)


Submitted:   August 30, 2012                 Decided:   September 6, 2012


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherwin John Jacobs, Harrisonburg, Virginia, for Appellant.
Timothy J. Heaphy, United States Attorney, Jean B. Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Vern     Odell        Crawford       appeals     the    $1,000,000    fine

imposed by the district court following this court’s remand for

resentencing.     Crawford alleges that he lacks the ability to pay

the imposed fine.     We affirm.

           Under the Guidelines, a district court must impose a

fine except where the defendant establishes that he is unable to

pay and is not likely to become able to pay a fine.                               U.S.

Sentencing Guidelines Manual § 5E1.2(a) (2008).                     Section 3572(a)

lists the factors a district court must consider, in addition to

the   18   U.S.C.    § 3553(a)         (2006)       sentencing      factors,     when

determining   whether       to    impose    a    fine.      18    U.S.C.   §   3572(a)

(2006).    These factors include the defendant’s income, earning

capacity, and financial resources; the burden that the fine will

impose on the defendant or any dependents; any loss to victims

of the offense; whether restitution has been ordered; the need

to deprive the defendant of ill-gotten gains; and the costs to

the government of his incarceration.                      18 U.S.C. § 3572(a)(1)-

(6); see United States v. Castner, 50 F.3d 1267, 1277 (4th Cir.

1995) (discussing factors).

           “[T]he district court must make factual findings with

respect to applicable section 3572 factors, so that there can be

a basis from which to review whether the district court abused

its discretion in assessing a fine.”                  United States v. Walker,

                                            2
39 F.3d 489, 492 (4th Cir. 1994).                   “A district court may satisfy

these    requirements       if    it   adopts         a     defendant’s      presentence

investigation      report     .   .    .      that    contains      adequate     factual

findings     to    allow    effective         appellate       review    of     the    fine

. . . .”     Castner, 50 F.3d at 1277.                    “Otherwise, the district

court must set forth specifically its findings of fact on the

factors set forth in 18 U.S.C. § 3572(a).”                          United States v.

Aramony, 166 F.3d 655, 665 (4th Cir. 1999).

            Here, the district court did not adopt the presentence

report, but it did make specific findings.                         Our review of the

record leads us to conclude that the district court’s findings

were    accurate    and    adequate      to       support    the   imposition    of    the

fine.    Accordingly, we affirm Crawford’s sentence.                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the     materials         before    the    court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                              3